Citation Nr: 1720162	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-21 954 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent for service connected arteriosclerotic heart disease prior to September 10, 2013.  


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1963 to September 1967.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California.  

The Veteran was granted service connection for his heart condition at a 60 percent disability rating by RO in January 2011.  After filing a Notice of Disagreement, he was ultimately granted an evaluation of 100 percent, effective September 10, 2013 by a September 2013 rating decision.  The Veteran has appealed that decision, claiming an earlier effective date.  

The matter is now before the Board for appellate consideration.  


FINDING OF FACT

Prior to September 10, 2013, the Veteran's coronary artery disease did not result in chronic congestive heart failure, or a workload of 3 METs or less, resulting in the appropriate symptoms, or left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 60 percent for coronary artery disease prior to September 10, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran in this case is challenging the initial evaluation assigned following the grant for service connection for a heart disease  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, private treatment records, providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein, including records from the Social Security Administration.  The Veteran was afforded a VA examination in July 2010 and September 2013.  The Board finds that the VA examination reports are adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in September 2013.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).
II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).
Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran's coronary artery disease has been rated under Diagnostic Code 7005. Pursuant to Diagnostic Code 7005, a 10 percent rating is assigned for coronary artery disease when a workload greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or treatment requiring continuous medication.  A 30 percent rating is assigned when a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there is more than one episode of congestive heart failure in the past year; or a workload of 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).  A 100 percent rating is warranted when there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.
In January 2011, the Veteran was granted service connection for his heart condition with a 60 percent disability rating.  In his February 2011 Notice of Disagreement, he asserted that he was entitled to a disability rating of 100 percent due to a 30 percent loss of heart function.  Upon review of all available medical evidence, RO granted him a 100 percent disability rating, effective September 10, 2013.  The Veteran now disputes the effective date and contends that a 100 percent rating was warranted prior to September 10, 2013.  

In November 1996, the Veteran sought private treatment at Kaiser Permanente for his heart condition.  There, tests revealed that the Veteran had a workload of 10 METs with evidence of moderate sized apical myocardial infarction with no reversible ischemia.  In April 2003, an Adenosine Cardiolyte (Cardiovascular Diagnostic Testing) also showed no evidence of reversible ischemia.  The results showed that the Veteran had a dilated left ventricle with large myocardial infarction in the apex extending partly to the anteroseptal wall and an ejection fraction of 31 percent.  A January 2006 private treatment record noted that he had a history of ischemic cardiomyopathy with ejection fraction anywhere from 31 percent to 30 percent.  An electrocardiogram showed normal sinus rhythm and an old myocardial infarction post coronary bypass surgery.  The physician noted that he suffered from angina and hypertension.  After a Myocardial Perfusion Rest Scan, the Veteran had an 11 METs level, a dilated left ventricular chamber with an ejection fraction of 37 percent.  In May 2007, a left heart catheterization showed a left ventricular ejection fraction of 50 percent with apical aneurysm.  Later in August 2009, the Veteran reported some chest discomfort and underwent a Treadmill Test.  The report showed that he experienced fatigue during that test and had a work load of 10 METs level.  

In a July 2010 VA examination, the Veteran underwent a cardiology exam and was diagnosed with a coronary atherosclerosis, dyspnea, palpitations, hypertension, with an old myocardial infarction.  His left ventricle was mildly dilated with borderline left ventricular hypertrophy.  Abnormalities of the segmental wall motions were seen, with a mild decrease in left ventricular systolic function and an ejection fraction at 50+/-5%.  The examiner found no evidence of congestive heart failure or pulmonary hypertension.  In a September 2013 VA examination, the examiner also found that the Veteran did not have a congestive heart failure.  At the lowest level of activity, the Veteran reported symptoms of dyspnea, fatigue, angina, with 1-3 METs level that has been consistent with activities such as eating, dressing, taking a shower, and slow walking.  

The Board has considered lay statements by the Veteran, contending that his heart disease has worsened over the years.  In his June 2010 statement, the Veteran asserted that he has lost 30 percent of his heart function and has been unable to work.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that because of the complexity regarding the nexus opinion and nature of the Veteran's diagnosis, a medical expert opinion is therefore required.

The Board acknowledges that the Veteran is competent to report fatigue upon performing certain activities.  However, coronary artery disease is an insidious process not apparent to observation. Absent any indication that the Veteran or his representative have requisite expertise to comment on the severity of coronary artery disease, the Board finds that the statements are not competent lay evidence. As such, they are accorded little probative weight. In any event, the statements are outweighed by the objective medical evidence of record.  

The Veteran has shown consistent symptoms of his heart condition throughout the appeal period.  His collective medical records indicated a lack of chronic congestive heart failure, METs level not less than 3, and a left ventricular dysfunction with a range of ejection fraction of 30 to 50 percent.  His symptoms have included dyspnea, fatigue, angina, and dizziness.  These recorded findings are consistent with a disability rating 60 percent under the Diagnostic Code 7005.  The Veteran's medical records have not provided evidence of chronic congestive heart failure, a work load of 3 METs or less, and a left ventricular dysfunction with an ejection fraction of less than 30 percent, which is required for a 100 disability rating.  

Based on the evidence of record, the preponderance of the evidence is against a disability rating in excess of 60 percent prior to September 10, 2013 for the Veteran's heart disease.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

III.  Extra Schedular Consideration 

The Board has also considered the provisions of 38 C.F.R. § 3.321 (b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's coronary artery disease is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111.  Otherwise, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The Veteran's disease is currently rated under DC 7005.  The symptoms are fatigue, dyspnea, and angina.  His METs level remained 3 or higher, and his left ventricular dysfunction had an ejection level of 30 to 50 percent.  These are all explicitly considered in the rating criteria.  As such, the Board concludes that referral for extraschedular consideration is not warranted here.  


ORDER

Entitlement to an initial evaluation in excess of 60 percent for service connected arteriosclerotic heart disease prior to September 10, 2013 is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


